[J-108-2020][M.O. – Dougherty, J.]
                      IN THE SUPREME COURT OF PENNSYLVANIA
                                    EASTERN DISTRICT


COMMONWEALTH OF PENNSYLVANIA,                 :   No. 9 EAP 2020
                                              :
                      Appellant               :   Appeal from the Judgment of Superior
                                              :   Court entered on 10/7/19 at No. 1392
                                              :   EDA 2017 affirming the order entered
                 v.                           :   on 4/5/17 in the Court of Common
                                              :   Pleas, Philadelphia County, Criminal
                                              :   Division, at No. MC-51-CR-0005268-
                                              :   2017
CARLOS PEREZ,                                 :
                                              :   ARGUED: December 1, 2020
                      Appellee                :


                                  CONCURRING OPINION


JUSTICE SAYLOR                                                 DECIDED: April 29, 2021


      I join the majority opinion.

      I write separately only to highlight my point of view that additional clarification of

the “prima facie” standard governing preliminary hearings in Pennsylvania is needed.

See Commonwealth v. McClelland, ___ Pa. ___, ___, 233 A.3d 717, 742-43 (2020)

(Saylor, C.J., concurring and dissenting) (favoring a unitary probable cause standard

applicable to both the determination whether a crime has been committed and

commission by the defendant);1 Commonwealth v. Ricker, 642 Pa. 367, 381-82, 170

1 Notably, the majority opinion reinforces the application of a probable cause standard
relative to commission by the defendant, see Majority Opinion, slip op. at 17, and the
fact that a crime was committed is undisputed in the present case.

Because the use of the term “prima facie” in the applicable Rules of Criminal Procedure
seems facially incongruent with a “probable cause” standard, I take the position that
(continued…)
A.3d 494, 503 (2017) (Saylor, C.J., concurring) (discussing this Court’s varying

expressions of the standard of evidentiary sufficiency applicable at preliminary

hearings).

       I read the majority opinion as reasonably refraining from addressing the

incongruity in the rule-based delineation of a prima facie standard meant in whole or in

part to connote probable cause, in light of the more limited argumentation presented by

the parties.



       Justice Todd joins this concurring opinion.




(…continued)
modifications to the applicable Rules of Criminal Procedure are warranted. Accord,
McClelland, ___ Pa. at ___, 233 A.3d at 742-43 (Saylor, C.J., concurring and
dissenting).


                         [J-108-2020][M.O. – Dougherty, J.] - 2